20 Mich. App. 571 (1969)
174 N.W.2d 285
PEOPLE
v.
COLLINS
Docket No. 6,930.
Michigan Court of Appeals.
Decided December 8, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Angelo A. Pentolino, Assistant Prosecuting Attorney, for the people.
Kenneth A. Webb, for defendant on appeal.
*572 Before: R.B. BURNS, P.J., and HOLBROOK and V.J. BRENNAN, JJ.
PER CURIAM.
Defendant was convicted on August 28, 1968, by a jury in the recorder's court for the city of Detroit of the crime of breaking and entering an occupied dwelling with the intent to commit larceny therein. MCLA § 750.110 (Stat Ann 1968 Cum Supp § 28.305).
Defendant asserts that the maximum term of his sentence should have been 10 instead of 15 years, because complainant's private apartment is not a dwelling house within the meaning of the applicable statute. The question is one of statutory construction. At common law an apartment used as a place of residence is a dwelling house. Black's Law Dictionary (4th ed), p 596.
In the instant case the private apartment in question was habitually used as a place of abode and, in fact, was occupied at the time of the breaking and entering. The private apartment thus qualifies as an occupied dwelling house under the statute. People v. Birts (1969), 16 Mich App 237.
Defendant asserts claims of error in the trial court's instructions. These alleged errors were not objected to at the trial pursuant to GCR 1963, 516.2. Claims of error not raised for consideration by the trial court may not be reviewed on appeal. People v. Omell (1968), 15 Mich App 154.
Affirmed.